DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 9/9/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims have been amended or newly added.  Claims 1-20 were previously cancelled.   Accordingly, claims 21-40 remain pending in the application.   

Election/Restrictions
Applicant’s election without traverse of Group II (claims 35-40) drawn to the method of claim 35 in the reply filed on 9/9/2021 is acknowledged.
Claims 21-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
After further consideration, the species election of the annealing agent is hereby withdrawn. 
Accordingly, claims 35-40 are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/440,370, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding instant claim 35 and its dependent claims 36-40, said claims recite the limitations, “second annealing component” and “a compressive modulus of between 1,500 and 200,000 Pascal (Pa)”. The prior-filed application is silent to said limitation. 
Regarding instant claim 36, said claim recites the limitation, “wherein the annealing agent and the fluid composition are delivered to the tissue at the wound site simultaneously”.  The prior-filed application is silent to said limitation. 
Regarding instant claim 37, said claim recites the limitation, “further comprising substantially integrating new tissue at the wound site into the porous hydrogel matrix about 5 days following delivery in (a) and (b)”.  The prior-filed application is silent to said limitation. 
Thus, for the above reasons, instant claims 35-40 are not entitled to priority of the prior-filed applications. Accordingly, the effective filing date for the instant application is December 22, 2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: implanting a medical device before, during or after delivering the microgel particles to the implantation site ([0007]).  Throughout the specification, a medical device is a required/essential element (see, e.g., title; abstract; [0003]-[0004], [0006]-[0013], [0033], [0065], [0082]-[0091], [0137]-[0141] and [0146]; Figs. 1-2; Examples). Also, the instant specification explains that the microporous gel system completely fills any space than may remain in the site surrounding the medical device and improves/promotes the health and healing of the site (title; abstract; [0033]).  Thus, implanting of said medical device appears to be a critical or essential element missing from the claimed invention. Applicant is invited to point to support said claim as the examiner has been unable to locate support for an embodiment of the invention that does not require a medical device.

Claims 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 37, the term “substantially integrating” is a relative term which renders the claim indefinite. The term “substantially integrating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is indefinite because the metes and bounds of what amounts of integration constitute “substantially integrating” are not readily ascertained. 
Regarding instant claim 38, the term “substantially non-porous” is a relative term which renders the claim indefinite. The term “substantially non-porous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is indefinite because the metes and bounds of what amounts of porosity constitute “substantially non-porous” are not readily ascertained. 
Regarding instant claim 39, the term “substantially non-fibrous” is a relative term which renders the claim indefinite. The term “non-fibrous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is indefinite because the metes and bounds of what amounts of fibrosity constitute “substantially non-fibrous” are not readily ascertained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35, 36, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,576,185. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the patented claims are significantly overlapping.
The instant invention is drawn to a method comprising: (a) delivering a fluid composition to a tissue at a wound site of a subject, the fluid composition comprising: (1) a plurality of microgel particles comprising a first microgel particle having a first annealing component and a second microgel particle having a second annealing component; and (2) pores between microgel particles of the plurality; (b) delivering an annealing agent to the tissue at the wound site of the subject; and (c) exposing the fluid composition of (a) and the annealing agent of (b) to light causing the first annealing component to bond to the second annealing component to form a porous hydrogel matrix having a compressive modulus of between 1,500 and 200,000 Pascal (Pa).
	The patented invention is drawn to a method of delivering a hydrogel system to an in vivo site of an implanted medical device in a subject, the method comprising: (a) implanting a medical device in an in vivo site of a subject; (b) delivering a hydrogel into the in vivo site of the implanted medical device by injection, the hydrogel comprising: (1) a network of microgel particles, each microgel particle having a median diameter of about 10 micrometers (µm) to about 500 µm and comprising: (i) annealing components, wherein an annealing component is configured to bond to an adjacent annealing component; and (ii) a backbone polymer; and (2) a plurality of interconnected pores, the plurality of interconnected pores having a median size of at least 10 µm; (c) delivering an annealing agent to the in vivo site of the implanted medical device; 
	The patented claims do not explicitly state that the microgel particles are within a fluid composition.
	However, the instant specification clearly states that the microgel particles are delivered in a fluid/solution (abstract; col. 8, lines 60-67; col. 9, line 58 – col. 10, line 8; col. 13, lines 39-50; Fig. 1).  The patented method implicitly includes a fluid composition comprising the microgel particles because the specification does not include an embodiment excluding a fluid/solution during delivery of the microgel particles.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a fluid composition with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because the patent explains that the step of delivering the microgel particles necessarily occurs in a fluid/solution.
	It is noted that the open-ended “comprising” language in the instant claims allows for other unrecited elements/steps.
The examiner has relied upon the specification to delineate the scope of the invention embraced by the ‘185 patent, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.

	
Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617